                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 7/6/2021
 UNITED STATES OF AMERICA,

                    -against-                                   1:18-cr-612 (MKV)

 ELIZABETH McCASKILL,                                                 ORDER

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Earlier today, this case was reassigned to me. The Sentencing scheduled for July 8, 2021

at 11:00AM is adjourned sine die. The Court will set a new date for sentencing after consultation

with the parties.

       The parties are directed to provide, on or before July 14, 2021, copies of all documents

submitted in connection with the sentencing, including both parties’ sentencing submissions and

exhibits attached thereto. The documents should be emailed to

VyskocilNYSDChambers@nysd.uscourts.gov. The Court also notes that the Government’s

sentencing submission is not filed on the ECF docket. The Government must file the document

on or before July 14, 2021.

       In order to facilitate rescheduling Defendant’s Sentencing, the parties are directed to

confer and provide the Court will their availability for a rescheduled sentencing proceeding in

the weeks between August 16, 2021 and September 30, 2021.

SO ORDERED.
                                                     _________________________________
                                                     ________
                                                            ____________________
                                                            ____
                                                            __                 ____
                                                                               ____
                                                                                  _____
                                                                                  ___
                                                                                    ______
                                                                                        _ _
Date: July 6, 2021                                   MARY YK KAY
                                                               AY VVYSKOCIL
                                                                     YS
                                                                     YSKOCI
                                                                     YS      CIIL
      New York, NY                                   United
                                                          dSStates  District
                                                                     isstrict Judge
                                                              tates Di
                                                                    D
